
Back to Form 8-K [form8-k.htm]
Exhibit 10.3

Addendum to Exhibit 3-C
 
The Agency and the Vendor acknowledge and agree that the rates reflected in this
AHCA Contract No. FAR 009 Amendment No. 9 do not reflect the parties' prior
understanding. Accordingly, the Agency agrees to increase the Children and
Families and Aged and Disabled (No Medicare. Medicare Parts A and B and Medicare
Part B Only) by approximately 2% to be effective September 1, 2008.
 
WellCare of Florida, Inc.
d/b/a Staywell Health Plan of Florida
 
Signed


By: /s/ Heath Schiesser                                    
Name: Heath Schiesser                                    
Title: President and CEO                                  
Date: August 29, 2008                                      
 
State of Florida, Agency for Health Care Administration


By: /s/ William H. Roberts                               
Name: William H. Roberts for Holly Benson
Title: Deputy General Counsel                        
Date: 8/29/08                                                      
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 3-C
 
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1, 2008 - August 31, 2009
TABLE 2


Area: 10         
County: Broward          
September 1, 2008



ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 
Eligibility Category/
Population
Total Rates for Comprehensive
and Catastrophic Components
Total Rate for Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
  $         868.52
  $          750.55
Newborns aged 3-11 months
  $         191.05
  $          181.72
Age 1 and Up - Base Rate for Risk adjustment
  $         107.11
  $         105.39

 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
  $    17,572.21
  $      9,173.75
Newborns aged 3-11 months
  $      3,896.35
  $      2,187.93
Age 1 and Up - Base Rate for Risk Adjustment
  $         789.84
  $         725.69

 
Medicare Parts A and B
 
Under Age 65
  $         139.11
N/A
Age 65 and over
  $           99.49
N/A

 
Medicare Part B Only
   
All ages
  $         265.17
N/A

 
HIV/AIDS Specialty Population
   
No Medicare HIV
  $      1,823.74
N/A
No Medicare AIDS
  $      3,422.47
N/A
Medicare HIV
  $         256.03
N/A
Medicare AIDS
  $         546.61
N/A

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
 
CPT
Code
Obstetrical Delivery CPT Code Description
 
Payment
Amount
59409
Vaginal delivery only
 
 
$3,941.45
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery inc postpartum care

 
AHCA Contract No. FAR009, Exhibit 3-C, Page 1 of 3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT 3-C
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1, 2008 - August 31, 2009
                                                                                      September
1, 2008
Area:  4          County:  Duval, Bakar, Clay and Nassau


ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 
Eligibility Category/
Population
Total Rates for Comprehensive
and Catastrophic Component
Total Rate for
Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
  $            895.21
  $                773.61
Newborns aged 3-11 months
  $            196.74
  $                187.13
Age 1 and Up - Base Rate for Risk Adjustment
  $            110.24
  $                108.46
 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
  $       14,234.51
  $             7,431.27
Newborns aged 3-11 months
  $         3,172.94
  $             1,765.42
Age1 and Up-Base Rate for Risk Adjustment
  $            610.65
  $                561.06
   
Medicare Parts A and B
   
Under Age 65
  $            158.06
N/A
Age 65 and over
  $            112.96
N/A
 
Medicare Part B Only
   
All ages
  $            326.42
N/A
   
HIV/AIDS Specialty Population
   
No Medicare HIV
  $         1,161.19
N/A
No Medicare AIDS
  $         2,285.96
N/A
Medicare HIV
  $            157.41
N/A
Medicare AIDS
  $            336.05
N/A
     

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
 
CPT
Code
 
Obstetrical Delivery CPT Code Description
Payment
Amount
59409
Vaginal delivery only
 
 
 
 
$3,977.49
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery inc postpartum care



AHCA Contract No. FAR009, Exhibit 3-C, Page 2 of 3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT 3-C
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age. and Eligibility Category)
September 1, 2008 - August 31, 2009
 
Area:  10   
County:  Broward
September 1, 2008
Area:  4    
County:  Duval, Baker, Clay and Nassau
 


 
CPT Code
 
Transplant CPT Code Description
Children/Adolescents or Adult
Payment Amount
32851
lung single, without bypass
Children/Adolescents
$320,800.00
32851
lung single, without bypass
Adult
$238,000.00
32852
lung single, with bypass
Children/Adolescents
$320,800.00
32852
lung single, with bypass
Adult
$238,000.00
32853
lung double, without bypass
Children/Adolescents
$320,800.00
32853
lung double, without bypass
Adult
$238,000.00
32854
lung double, with bypass
Children/Adolescents
$320,800.00
32854
lung double, with bypass
Adult
$238,000.00
33945
heart transplant with or without recipient cardiectomy
All Age Groups
$162,000.00
47135
liver, allotransplation, orthotopic, partial or whole from cadaver or living
donor
All Age Groups
$122,600.00
47136
liver, heterotopic, partial or whole from cadaver or living donor any age
All Age Groups
$122,600.00



AHCA Contract No. FAR009, Exhibit 3-C, Page 3 of 3
 
 
 

--------------------------------------------------------------------------------

 
 
Wellcare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
Medicaid Reform HMO Contract

 
AHCA CONTRACT NO. FAR009 AMENDMENT NO. 9
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency," and WELLCARE OF
FLORIDA, INC, D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as
the "Vendor," Is hereby amended as follows;
 
1.
Effective September 1, 2008, Standard Contract, Section III, Item C, Contract
Managers, sub-item 1, Is hereby amended to now read as follows;

 
 
 1.
The Agency's Contract Manager's name, address and telephone number for this
Contract is as follows;

 
        Suzanne Stacknik
        Agency for Health Care Administration
        2727 Mahan Drive, MS #30
        Tallahassee, FL 32308
        (850) 487-2355
 
2.
Attachment I, Scope of Services, Exhibit 1-B, effective January 1, 20-09, is
hereby included and made a part of the Contract. Exhibit 1-A will remain in
effect until December 31, 2008.  After January 1, 2009, all references in the
Contract to Exhibit I-A, shall hereinafter refer to Exhibit 1-B.

 
3.
Effective September l, 2003, Attachment I, Scope of Services, Exhibit 2-B is
hereby Included and made a part of the Contract. All references in the Contract
to Exhibit 2-A, shall hereinafter refer to Exhibit 2-B.

 
4.
Effective September 1, 2008, Attachment I, Scope of Services, Exhibit 3-C is
hereby included and made a part of the Contract. All references in the Contract
to Exhibit 3-B, shall hereinafter refer respectively to Exhibit 3-C.

 
5.
Effective September 1, 2008, Attachment II, Medicaid Reform Health Plan Model
Contract, Section XIII, Method of Payment, Section B, Capitation Rate Payments,
is hereby revised as follows;

 
-      Sub-item l,b,(l)(b), is hereby amended to include the following:
 
       Contract Year 2008-2009 Medicaid Reform rates under current Capitation
Rate methodology.
-      Sub-item l.b.(l)(i), the first paragraph is hereby amended to now read as
follows;
 
 
(1) 100% of Risk Adjusted Methodology: The capitation amount based on the
percentage of Risk-Adjusted methodology (n) multiplied by the Base Rates column
for Risk-Adjusted methodology after budget neutrality factor (g).

 
-     Sub-Item l.b.(l)(j), the first sentence is hereby amended to now read as
follows:
 
 
(j) Final Rate (with Enhanced Benefit Adjustment); Tne current methodology
capitation amount (d) added to the 100% of Risk-Adjusted methodology amount (l).

 
AHCA Contract No. FAR009, Amendment No. 9, Page 1of 2
AHCA Form 2100-0002 (Rev. NOV03)


 
 

--------------------------------------------------------------------------------

 


WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
Medicaid Reform HMO Contract

 
 
All provisions In the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.

 
 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract

 
        This Amendment, and all its attachments, is hereby made part of the
Contract,
 
This Amendment cannot be executed unless ail previous Amendments to this
Contract have been fully executed.


IN WITNESS WHEREOF, the parties hereto have caused this ten (10) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized,
 
WELLCARE OF FLORIDA, INC.
D/B/A STAYWELL HEALTH PLAN
OF FLORIDA
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
SIGNED
SIGNED
BY: /s/ Heath Schiesser            
BY: Holly Benson                    
 
NAME: Heath Schiesser           
 
NAME: Holly Benson            
 
TITLE: President and CEO       
 
TITLE: Secretary                     
 
DATE: 8/29/08                           
 
DATE: 8/29/08                         

 
List of Attachments/Exhibits included as part of this Amendment:


Specify/
Type
Letter/
Number
 
Description
Exhibit
1-B
Benefit Grid (4 Pages)
Exhibit
2-B
Second Revised Enrollment Levles (1 Page)
Exhibit
3-C
Medicaid Reform HMO Capitation Rates (3 Pages)

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FAR009, Amendment No. 9, Page 2 of 2
AHCA Form 2100-0002 (Rev. NOV03)
 

--------------------------------------------------------------------------------


 
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
2008-2009



Exhibit 1-B
Benefit Grid
(i) Area 10 Broward- Children and Families
COVERED SERVICE CATEGORY
Visit/Script
Limit
Limit Period
(Annual/Monthly)
Dollar Limit
Limit Period
(Annual)
Copay
Amount
Copay
Application
Hospital Inpatient
           
Behavioral Health
       
       $
admit
 Physical Health
       
       $
admit
   
Transplant Services
               
Outpatient Services
           
Emergency Room
           
Medical/Drug Therapies (Chemo, Dialysis)
           
Ambulatory Surgery - ASC
           
Hospital Outpatient Surgery
       
       $
visit
Lab / X-ray
       
       $
day
Hospital Outpatient Services NOS
     
Annual
       $
visit
Outpatient Therapy (PT/RT)
     
Annual
 
 
Outpatient Therapy (OT/ST)
               
Maternity and Family Planning Services
           
Inpatient Hospital
           
Birthing Centers
           
Physician Care
           
Family Planning
           
Pharmacy
               
Physician and Phys Extender Services (non maternity)
           
EPSDT
           
Primary Care Physician
       
       $           -
visit
Specialty Physician
       
       $
visit
ARNP / Physician Assistant
       
   $           -
visit
Clinic (FQHC, RHC)
       
       $
visit
Clinic (CHD)
           
Other
               
Other Outpatient Professional Services
           
Home Health Services
 
Annual
 
Annual
       $
visit
Chiropractor
 
Annual
 
Annual
       $
visit
Podiatrist
 
Annual
 
Annual
       $
visit
Dental Services
 
 
 
Annual
                    -
coinsurance
Vision Services
     
Annual
       $           -
visit
 Hearing Services
     
Annual
 
 
             
Outpatient Mental Health
       
       $
visit
             
Outpatient Pharmacy
10
Monthly
 
 Annual
     
 
Other Services
           
Ambulance
           
Non-emergent Transportation
       
       $
trip
Durable Medical Equipment
     
Annual
   

 
Enhanced benefits
                                                     

 
AHCA Contract No. FAR009, Exhibit 1-B, Page 1 of 4


 
 

--------------------------------------------------------------------------------

 


WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
2008- 2009



Exhibit 1-B
Benefit Grid


(ii) Area 10 Broward- Aged and Disabled
COVERED SERVICE CATEGORY
Visit/Script Limit
Limit Period (Annual/Monthly)
Dollar Limit
Limit Period (Annual)
Copay Amount
Copay Application
Hospital Inpatient
       
       
 
Behavioral Health
       
        $
admit
Physical Health
                $              admit              
Transplant Services
                         
Outpatient Services
           
Emergency Room
           
Medical/Drug Therapies (Chemo, Dialysis)
           
Ambulatory Surgery - ASC
           
Hospital Outpatient Surgery
       
        $
visit
Lab / X-ray
       
        $
day
Hospital Outpatient Services NOS
     
Annual
        $
visit
Outpatient Therapy (PT/RT)
     
Annual
   
Outpatient Therapy (OT/ST)
                         
Maternity and Family Planning Services
           
Inpatient Hospital
           
Birthing Centers
           
Physician Care
           
Family Planning
           
Pharmacy
                         
Physician and Phys Extender Services (non maternity)
         
EPSDT
           
Primary Care Physician
       
        $           -
visit
Specialty Physician
       
        $
visit
ARNP / Physician Assistant
       
        $           -
visit
Clinic (FQHC, RHC)
       
        $
visit
Clinic (CHD)
         
 
Other
                         
Other Outpatient Professional Services
           
Home Health Services
 
Annual
 
Annual
        $
visit
Chiropractor
 
Annual
 
Annual
        $
visit
Podiatrist
 
Annual
 
Annual
        $
visit
Dental Services
   
$
Annual
                     -
coinsurance
Vision Services
     
Annual
       $            -
visit
Hearing Services
     
Annual
                 
Outpatient Mental Health
       
        $
visit
             
Outpatient Pharmacy
17
            Monthly
 
            Annual
                 
Other Services
           
Ambulance
           
Non-emergent Transportation
       
        $
trip
Durable Medical Equipment
     
Annual
   

 
Enhanced benefits
    (Circumcision, boys up to one year)
    ($25 OTC, per household per month)
    (Expanded dental services – Exams / X-rays / Deep Cleaning / Clear and
Silver Fillings / Crown (limited)
    Flouride / Periodontal Scaling and root planning)
    (Respite Events – up to 1 per month)

 
AHCA Contract No. FAR009, Exhibit 1-B, Page 2 of 4


 
 

--------------------------------------------------------------------------------

 


WellCare of Florida Inc.
d/b/a Staywell Health Plan of Florid
2008-2009

 
Exhibit 1-B
Benefit Grid
(i) Area 4 Duval- Children and Families

COVERED SERVICE CATEGORY
Visit/Script Limit
Limit Period (Annual/Monthly)
Dollar Limit
Limit Period (Annual)
Copay Amount
Copay Application
Hospital Inpatient
           
Behavioral Health
       
        $
admit
Physical Health
       
        $
admit
             
Transplant Services
                         
Outpatient Services
           
Emergency Room
           
Medical/Drug Therapies (Chemo, Dialysis)
           
Ambulatory Surgery - ASC
           
Hospital Outpatient Surgery
       
        $
visit
Lab / X-ray
       
        $
day
Hospital Outpatient Services NOS
     
Annual
        $
visit
Outpatient Therapy (PT/RT)
     
Annual
   
Outpatient Therapy (OT/ST)
                         
Maternity and Family Planning Services
           
Inpatient Hospital
           
Birthing Centers
           
Physician Care
           
Family Planning
           
Pharmacy
                         
Physician and Phys Extender Services (non maternity)
         
EPSDT
           
Primary Care Physician
       
        $           -
visit
Specialty Physician
       
        $
visit
ARNP / Physician Assistant
       
        $           -
visit
Clinic (FQHC, RHC)
       
        $
visit
Clinic (CHD)
           
Other
                         
Other Outpatient Professional Services
           
Home Health Services
 
Annual
 
Annual
        $
visit
Chiropractor
 
Annual
 
Annual
        $
visit
Podiatrist
 
Annual
 
Annual
        $
visit
Dental Services
            $  
Annual
                     -
coinsurance
Vision Services
     
Annual
        $           -
visit
Hearing Services
     
Annual
                 
Outpatient Mental Health
       
        $
visit
             
Outpatient Pharmacy
9
     Monthly
 
  Annual
                 
Other Services
           
Ambulance
           
Non-emergent Transportation
       
        $
trip
Durable Medical Equipment
     
Annual
                 
Enhanced benefits
                                                     

 
AHCA Contract No. FAR009, Exhibit 1-B, Page 3 of 4
 
 
 

--------------------------------------------------------------------------------

 


WellCare of Florida Inc.
d/b/a Staywell Health Plan of Florid
2008-2009

 
Exhibit 1-B
Benefit Grid
(ii) Area 4 Duval- Aged and Disabled
COVERED SERVICE CATEGORY
Visit/Script Limit
Limit Period (Annual/Monthly)
Dollar Limit
Limit Period (Annual)
Copay Amount
Copay Application
Hospital Inpatient
           
Behavioral Health
       
        $
admit
Physical Health
       
        $
admit
             
Transplant Services
                         
Outpatient Services
           
Emergency Room
           
Medical/Drug Therapies (Chemo, Dialysis)
           
Ambulatory Surgery - ASC
           
 Hospital Outpatient Surgery
       
        $
visit
Lab / X-ray
       
        $
day
Hospital Outpatient Services NOS
     
Annual
        $
visit
Outpatient Therapy (PT/RT)
     
Annual
   
Outpatient Therapy (OT/ST)
                         
Maternity and Family Planning Services
           
Inpatient Hospital
           
Birthing Centers
           
Physician Care
           
Family Planning
           
Pharmacy
                         
Physician and Phys Extender Services (non maternity)
         
EPSDT
           
Primary Care Physician
       
        $           -
visit
Specialty Physician
       
        $
visit
ARNP / Physician Assistant
       
        $           -
visit
Clinic (FQHC, RHC)
       
        $
visit
Clinic (CHD)
           
Other
                         
Other Outpatient Professional Services
           
Home Health Services
 
Annual
 
Annual
        $
visit
Chiropractor
 
Annual
 
Annual
        $
visit
 Podiatrist
 
Annual
 
Annual
        $
visit
 Dental Services
   
$
Annua
                  -
coinsurance
Vision Services
     
Annual
        $           -
visit
Hearing Services
     
Annual
 
 
       
 
   
Outpatient Mental Health
       
        $
visit
             
Outpatient Pharmacy
17
                Monthly
 Annual
                 
Other Services
           
Ambulance
           
Non-emergent Transportation
       
        $
trip
Durable Medical Equipment
     
Annual
   

 
Enhanced benefits
     

 
AHCA Contract No. FAR009, Exhibit 1-B, Page 4 of 4


 
 

--------------------------------------------------------------------------------

 
 
STAYWELL HEALTH PLAN OF FLORIDA
EXHIBIT 2-B
SECOND REVISED ENROLLMENT LEVELS
 
TABLE 1 (Duval - Area 4, Broward - Area 10)

Agency Area 04
 
Eligibility Category/ Population
County
Health Plan
Provider
Number
Plan Type
(Comp orComp & Catastrophic)
Maximum
Enrollment
Level
TANF
Duval
 
Comprehensive & Catastrophic
 
 
3,200
SSI
Duval
 
Comprehensive & Catastrophic
 
HIV/AIDS   
 
       
Children with Chronic Conditions
 
     
 



Agency Area 10
 
Eligibility Category/ Population
County
Health Plan
Provider
Number
Plan Type
(Comp or Comp & Catastrophic)
Maximum
Enrollment
Level
TANF
 
Broward
 
Comprehensive & Catastrophic
 
30,000
SSI
 
Broward
 
Comprehensive & Catastrophic
HIV/AIDS
 
       
Children with Chronic Conditions
 
       



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FAR009, Exhibit 2-B, Page 1 of 1


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3-C
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1, 2008 - August 31, 2009
 
TABLE 2
 

 Area: 10             County:  Broward
 September 1, 2008

 
ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 
Eligibility Category/
Population
Total Rates for Comprehensive and Catastrophic Components
Total Rate for Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
  $              868.52
  $                 750.55
Newborns aged 3-11 months
  $              191.05
  $                 181.72
Age 1 and Up - Base Rate for Risk adjustment
  $              107.11
  $                 105.39
 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
  $         17,572.21
  $              9,173.75
Newborns aged 3-11 months                
  $           3,896.35
  $              2,167.93
Age 1 and Up - Base Rate for Risk Adjustment
  $              789.84
  $                 725.69
 
Medicare Parts A and B
   
Under Age 65
  $              139.11
N/A
Age 65 and over
  $                99.49
N/A
 
Medicare Part B Only
   
All ages
  $              265.17
N/A
 
HIV/AIDS Specialty Population
   
No Medicare HIV
  $           1,823.74
N/A
No Medicare AIDS
  $           3,422.47
N/A
Medicare HIV
  $              256.03
N/A
Medicare AIDS
  $              546.61
N/A

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
 

CPT
Code
Obstetrical Delivery CPT Code Description
Payment
Amount
5440'/
Vaginal delivery only
 
 
$3,941.45
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery inc postpartum
care

 
AHCA Contract No. FAR009, Exhibit 3-C, Page 1 of 3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT 3-C
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1,200S - August 31, 2009
                                                                                                                                                                                                                                                                                 
 September 1, 2008


 
Area:  4      County:  Duval. Baker, Clay and Nassau
 
(ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 
 
Eligibility Category/
Population
Total Rates for Comprehensive and Catastrophic Component
Total Rate for
Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
  $            895.21
  $                  773.61
Newborns aged 3-11 months
  $            196.74
  $                  187.13
Age 1 and Up - Base Rate for Risk Adjustment
  $            110.24
  $                  108.46
 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
  $       14,234.51
  $               7,431.27
Newborns aged 3-11 months
  $         3,172.94
  $               1,765.42
Age 1 and Up - Base Rate for Risk Adjustment
  $            610.65
  $                  561.06
   
Medicare Parts A and B
   
Under Age 65
  $            158.06
N/A
Age 65 and over
  $            112.96
N/A
   
Medicare Part B Only
   
All ages
  $            326.42
N/A
   
HIV/AIDS Specialty Population
   
No Medicare HIV
  $         1,161.19
N/A
No Medicare AIDS
  $         2,285.96
N/A
Medicare HIV
  $            157.41
N/A
Medicare AIDS
  $            336.05
N/A

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
livery Services:
CPT
Code
Obstetrical Delivery CPT Code Description
Payment Amount
59409
Vaginal delivery only
 
 
 
$3,977.49
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean deliver)1 only, following atlempted vaginal delivery after previous
cesarean delivery inc postpartum care

 
AHCA Contract No. FAR009, Exhibit 3-C, Page 2 of 3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT 3-C
MEDICAID REFORM HMO CAPITATION RATES
(By Area, Age, and Eligibility Category)
September 1, 2008 - August 31, 2009
 
Area:  10    
County:  Broward
 September 1,2008
Area:  4      
County:  Duval, Baker, Clay and Nassau
 



 
CPT
Code
Transplant CPT Code Description
Children/Adolescents or Adult
Payment
Amount
32851
lung single, without bypass
C hi1dren/Adolescents
$320,800.00
32851
lung single, without bypass
Adult
$238,000.00
32852
lung single, with bypass
Children/Adolescents
$320,800.00
32852
lung single, with bypass
Adult
$238,000.00
32853
lung double, without bypass
Children/Adolescents
$320,800.00
32853
lung double, without bypass
Adult
$238,000.00
32854
lung double, with bypass
Children/Adolescents
$320,800.00
32854
lung double, with bypass
Adult
$238,000.00
33945
heart transplant with or without recipient cardiectomy
All Age Groups
$162,000.00
47135
liver, allotransplation, orthotopic, partial or whole from cadaver or living
donor
All Age Groups
$122,600.00
47136
liver, heterotopic, partial or whole from cadaver or living donor any age
All Age Groups
$122,600.00



AHCA Contract No. FAR009, Exhibit 3-C, Page 3 of 3
 
 